

117 HR 3823 IH: Protecting Individual Sovereignty Through Our Laws Act
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3823IN THE HOUSE OF REPRESENTATIVESJune 11, 2021Mr. Good of Virginia (for himself, Mrs. Boebert, Mr. Biggs, Mr. Budd, Mr. Rosendale, Mr. Perry, Mr. Gosar, Mr. Gooden of Texas, Mr. Hice of Georgia, Mr. Gaetz, Mrs. Harshbarger, Mr. Fulcher, Mr. McClintock, Mr. Davidson, Mr. Keller, Mr. Steube, Mr. Harris, and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to update the definition of rifles, and for other purposes.1.Short titleThis Act may be cited as the Protecting Individual Sovereignty Through Our Laws Act or the PISTOL Act. 2.Updated rifle definition under National Firearms ActSection 5845(c) of the Internal Revenue Code of 1986 is amended to read as follows: (c)RifleThe term rifle means a weapon originally designed or redesigned, made or remade, and originally intended by its maker or manufacturer to be fired from the shoulder and designed or redesigned and made or remade to use the energy of the explosive in a fixed cartridge to fire only a single projectile through a rifled bore for each single pull of the trigger, and shall include any such weapon which may be readily restored to fire a fixed cartridge. For purposes of the preceding sentence, such term shall not include a pistol equipped with a rear brace or rear attachment which can be used to assist the shooter in controlling the pistol, even if such brace or attachment can also be placed against the shoulder..3.Updated pistol definition under Code of Federal RegulationsWithin 60 days of the date of the enactment of this section, the Attorney General shall amend subpart B of part 479 of subchapter B of chapter II of title 27, Code of Federal Regulations to clarify that a pistol has the following definition: Pistol. A concealable weapon originally designed, made, and intended to fire a projectile (bullet) from one or more barrels when held by a user, and having (a) a chamber(s) that is an integral part of, or permanently aligned with, a bore(s); and (b) one or more short stocks designed to be gripped by the user with said stocks at an angle to and extending below the line of the bore(s). The presence or absence of rear mounted braces or attachments which can assist a user in controlling the pistol shall not cause a firearm that otherwise meets this definition from being considered a pistol.”.